Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/30/18 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the “Non-Patent Literature Documents” have been provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 17 is objected to because of the following informality: 	On line 4 of claim 17, “an borehole” should be “a borehole.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr et al. (US 2004/0194914). 	With respect to independent claim 17, Johnson, Jr discloses a method of creating a borehole in ground material for installation of a ground loop, the method comprising: 	using a drilling machine having a drill bit attached to a first end of first tubing to create a borehole in ground material ([0035], [0084]-[0086], and Figs. 5A-7D and 16A); 	inserting grout into the borehole through the first tubing ([0035], [0084]-[0086], and Figs. 5A-7D and 16A); and 	installing second tubing into the grout to create a ground loop ([0035], [0084]-[0086], and Figs. 5A-7D and 16A).following the step of inserting grout. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the method in the order of inserting grout and then installing the second tubing since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 Furthermore, the Examiner points out that the claim limitation recites “installing” which under Broadest Reasonable Interpretation merely restricts the claim to wherein grout and second tubing must be present together downhole, but not necessarily that the second tubing is placed downhole after the grout is placed downhole, i.e., grout may be inserted following the second tubing and only then “installation” begins. 	With respect to depending claim 18, Johnson, Jr discloses further comprising inserting the grout as the first tubing is removed from the borehole such that the borehole is grouted in a direction from a bottom of the borehole towards a ground surface ([0035], [0084]-[0086], and Figs. 5A-7D and 16A).
Claims 1-3, 6-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr et al. (US 2004/0194914- cited above) in view of Bagnoli (US 9,289,805). 	With respect to independent claim 1, Johnson, Jr discloses a system for creating a borehole in ground material for installation of a ground loop, the system comprising: 	a drilling machine having first tubing at least partially wrapped around a reel (Abstract, [0035], [0084], and [0086]); andKSR at 1396third reel and tubing is employed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing an additional reel and tubing as claimed inasmuch as Johnson, Jr discloses making multiple boreholes/heat loops and a third reel and tubing facilitates such a process. Furthermore, the duplication of the reel and tubings disclosed by Johnson, Jr In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	With respect to depending claim 14, which is dependent upon claim 13, Johnson, Jr discloses wherein a reel is configured to retract its tubing from the borehole after a predetermined length of the second tubing has been installed in the borehole ([0035], [0083]-[0086], and Figs. 5A-7D and 16A). With regards to the reel and tubing being a third reel and tubing, see claim 13 above. 	With respect to depending claim 15, which is dependent upon claim 13, Johnson, Jr discloses further comprising a pump configured to pump grout disclosed by the second tubing as the second tubing is inserted into the borehole to the first tank ([0035], [0084], [0086], and Figs. 5A-6 and 16A). However, Johnson, Jr fails to expressly recite wherein the pump is called a “pit pump,” as instantly claimed. Nevertheless, the pump disclosed by Johnson, Jr anticipates the claimed “pit pump” since the pump disclosed by Johnson, Jr performs the function of the claimed pump. The Examiner points out that the mere label of “pit pump” does not distinguish the pump over that which is disclosed by Johnson, Jr. 	With respect to depending claim 16, which is dependent upon claim 13, wherein the first tank includes a shaker system configured to filter the displaced drilling fluid prior to reaching the valve ([0035], [0084], [0086], and Figs. 5A-6 and 16A). Although Johnson, Jr fails to expressly disclose using the drilling fluid shaker for the displaced grout, as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the use of a shaker, such as that employed for the drilling fluid, for the grout since it amounts to nothing more than the obvious application of a known technique, used for a comparable composition in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize KSR at 1396 	With respect to depending claim 19, Johnson, Jr discloses wherein using the drilling machine includes pumping a mud material through the first tubing and into the borehole while creating the borehole as well as pumping grout downhole ([0035], [0084], [0086], and Figs. 5A-6 and 16A). However, Johnson, Jr fails to expressly disclose wherein the method further comprises combining the mud material with a grout component to form the grout prior to inserting the grout. Bagnoli teaches a system for drilling and grouting downhole, wherein the system comprises pumping a drilling mud to drill a wellbore and optionally pumping grout, wherein the drilling mud and grout are combined (col. 7 lines 46-57 and col. 8 lines 36-41). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the drilling mud and grout alternative combinations (e.g. together) since it amounts to nothing more than the simple substitution of one known equivalent technique for another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396 	With respect to depending claim 20, which is dependent upon claim 19, Johnson, Jr further comprising pumping grout displaced by the installation of the second tubing to a tank configured to hold the mud material prior to pumping the mud material through the first tubing ([0035], [0084], [0086], and Figs. 5A-6 and 16A).KSR at 1396 	With respect to depending claim 22, which is dependent upon claim 21, Johnson, Jr discloses further comprising pumping a combination of mud material and cuttings of ground material from the drill to a tank configured to hold the mud material prior to pumping the mud material through the first tubing ([0035], [0084], [0086], and Figs. 5A-6 and 16A). 	With respect to depending claim 23, which is dependent upon claim 22, Johnson, Jr discloses further comprising using a shaker system to filter the combination of mud material and cuttings of ground material at the tank ([0035], [0084], [0086], and Figs. 5A-6 and 16A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr et al. (US 2004/0194914- cited above) in view of Bagnoli (US 9,289,805- cited above), and further in view of Malone et al. (US 5,421,420). 	With respect to depending claim 4, which is dependent upon claim 3, Johnson, Jr discloses a drill KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr et al. (US 2004/0194914- cited above) in view of Bagnoli (US 9,289,805- cited above), and further in view of Butler (US 5,937,943). 	With respect to depending claim 5, Johnson, Jr discloses a drilling machine comprising a tubing deployed from a reel. However, he fails to expressly disclose wherein the drilling machine further includes a tubing injector configured to straighten the tubing as it is deployed from the reel into the borehole. Butler teaches a tubing deployed from a reel, wherein the reel includes a tubing injector configured to straighten the tubing as it is deployed from the reel into the borehole (Abstract and Figs. 1 and 12). Replacing the reel apparatus disclosed by Johnson, Jr with the reel apparatus taught by Butler is but a simple substitution of one known equivalent reel for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a tubing straightener as taught by Butler for the reel disclosed by Johnson, Jr since it amounts to nothing more than the application of a known reel apparatus component to provide the obvious benefit of straightening tubing prior to use, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	With respect to depending claim 8, Johnson, Jr discloses a drilling machine, wherein the drilling machine comprises a reel apparatus ([0035], [0084], [0086], and Figs. 5A-6 and 16A). However, he fails to expressly disclose wherein the drilling machine includes outriggers for stabilizing the drilling machine. Butler teaches the use of stabilizing outriggers for stabilizing a reel apparatus (Fig. 1). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the stabilizing outriggers taught by Butler for the drilling machine comprising a reel apparatus disclosed by Johnson, Jr since it amounts to nothing more than the obvious application of a known reel apparatus component to provide the obvious benefit of stabilizing the reel apparatus, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hoffman (US 2012/0080163) teaches a system for creating a borehole in ground material for installation of a ground loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674